DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kato (US 2012/0248426).

Regarding Claims 1-10 and 13-18, Wang teaches an OLED with a sandwiched structure containing 1,4,5,8,9,11-Hexaazatriphenylene-hexacarbonitrile (HAT-CN) and 8-hydroxyquinolinolato lithium (Liq) used as hole and electron injection layers, respectively. 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) and
1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene (TmPyPB) utilized as hole and electron transport layers, respectively. 4,40,400-Tris(carbazol-9-yl)-triphenylamine (TCTA) was applied as the host material. The device configuration is shown below:

	The office notes that TCTA:dopant (x wt%, 15 nm) is the light emitting layer and the dopant is represented by Pt1, Pt2 or Pt3 (page 8213).


    PNG
    media_image1.png
    159
    147
    media_image1.png
    Greyscale


Pt3 reads on applicants’ Formula 1, 1-1 and 1-A wherein CY1-CY3 = phenyl, CY4 = pyridine; X1 and X3 = C; X2 and X4 = N; X5 = O; X51, X53, X54 = C; X52 = NR5, R5 = alkyl; b1, b2 and b4 = 0; b3 = 1; R3 = alkyl.
The office notes that 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) is used as the hole transport layer. Wang fails to teach applicants’ hole transport material.
Kato teaches arylamine compounds with specific structures that hardly crystallizes can be used in hole injection layers and more preferably in hole transporting 



    PNG
    media_image2.png
    228
    316
    media_image2.png
    Greyscale


K24 reads on applicants’ Formula 2 wherein a11, a12 and a13 = 1; L11, L12, L13 = phenylene; Ar11 = diphenyl substituted phenyl; Ar12 and Ar13 = dibenzofuran (Formula 2-1, Y31 = O); Cy11 and Cy12 = phenyl; X11 = O.
The office views the above as a generic teaching showing that using the above hardly crystallizing hole transporting arylamine in the hole transporting layer results in a reduced voltage with high luminous efficiency and long device lifetime.
The office views the above as clear and demonstrative reasons to replace TAPC of Wang with K24 of Kato.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have replaced TAPC of Wang with K24 of Kato since Kato teaches clearly defined advantages of using a unique arylamine such a K24 (which 
M = Pt (per claim 2)
X1 and X3 = C; X2 and X4 = N (per claim 3)
X5 = O (per claim 4)
CY1-CY3 = phenyl, CY4 = pyridine (per claim 5)
b1, b2 and b4 = 0; b3 = 1; R3 = alkyl; R6 = alkyl (per claim 6)
CY11 and C12  are phenyl (per claim 9)
L11-L13 = phenylene (per claim 10)
Ar11 = diphenyl substituted phenyl (Formula 5-1, e4 = 2,  Z31= phenyl; Formula 6-1; Ar12 and Ar13 = dibenzofuran (Formula 2-1, Formula 6-17) (per claims 13-15)
R11 and R12 = H, R13 and R14 not present (per claim 16)
K24 reads on applicants’ Formula 2E wherein a11, a12 and a13 = 1; L11, L12, L13 = phenylene; X11 and X12 = O; Ar3 = substituted phenyl (per claim 17).
Pt2 of Wang wherein shows X (corresponding to applicants’ X52) and O reads on applicant A-6. Pt1, Pt2 and Pt3 functionally equivalent dopants examples taught Wang (per claim 18) 

Regarding Claims 11-12, Wang in view of Kato teach the invention of claim 1. 
.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(31), 8212-8218) in view of Kato (US 2012/0248426) and Suh (US 2006/0124924).

Regarding Claim 20, Wang and Kato teach the OLED of claim 1 but fail to mention a transistor.
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract).
As both Wang in view of Fuchiwaki and Suh teach electronic devices used in displays, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have used the OLED of Wang in view of Kato in a known application area which would have included in a display containing a transistor wherein .

Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 19.
The closest prior art as exemplified by Wang in view of Kato fails to teach the arylamines as required by independent claim 19.
Claim 19 allowed.

Response to Amendment
The office has modified the previous rejections with a new reference; therefore, the basis of applicants’ arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786